Orders affirmed, without costs. All concur, except Harris, J., who dissents and votes for reversal and granting the application on the ground that the appointment of petitioner after the establishment of an eligible list was in the nature of a permanent promotion. (See Matter of Rasmussen, 262 App. Div. 815; Matter of Graae v. Ahern, 258 id. 686; Matter of Hilsenrad, 284 N. Y. 445.) (One order dismisses the petition and the other order denies a motion to vacate the dismissal and for a reargument, in a proceeding to compel reinstatement of petitioner to his position at the State School at Industry and for a reargument of the matter.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.